KELLEY, Judge,
dissenting.
I respectfully dissent. Although I am aware that this case is controlled by this court’s decisions in General Davis, Inc. v. Pennsylvania State Police, Bureau of Liquor Control Enforcement, 141 Pa. Commonwealth Ct. 278, 595 A.2d 710 (1991), petition for allowance of appeal granted, 530 Pa. 635, 606 A.2d 904 (1992) and Pennsylvania Liquor Control Board v. Civic Arena Corp., 117 Pa. Commonwealth Ct. 75, 543 A.2d 207 (1988), petition for allowance of appeal granted, 521 Pa. 631, 558 A.2d 533 (1989), appeal withdrawn, — Pa. —, 620 A.2d 492 (1990), I believe that the time limitations of section 471(a) of the Liquor Code, 47 P.S. § 4-471(a), should be interpreted as being mandatory and not directory.
I disagree that the use of the term “may” in section 471(a) indicates a legislative intent that the time provision be directory rather than mandatory. On the contrary, the use of the term “may” in section 471(a) gives the Bureau initial discretion as to whether or not it cites a licensee to appear before an administrative law judge. However, once the Bureau decides to exercise its discretion under section 471(a) and send a citation to a licensee for alleged violations of the Liquor Code, the plain and unambiguous language of section 471(a) requires that a hearing be held not less than ten nor more than sixty days from the date of sending such licensee a notice to show cause why such license should not be suspended or revoked or a fine imposed, or both. 47 P.S. § 4-471(a).
Accordingly, I would overrule General Davis and Civic Arena and reverse the order of the trial court.